158 Ga. App. 321 (1981)
279 S.E.2d 763
GREEN
v.
THE STATE.
SNEED
v.
THE STATE.
61465, 61466.
Court of Appeals of Georgia.
Decided April 20, 1981.
S. Andrews Seery, for appellant (case no. 61465).
Steve Messinger, for appellant (case no. 61466).
*322 H. Lamar Cole, District Attorney, Dwight May, Dick Shelton, James Thagard, Assistant District Attorneys, for appellee.
CARLEY, Judge.
Appellants in these companion cases appeal their convictions of burglary.
1. Appellants enumerate as error the denial of their motions for directed verdicts of acquittal. On appeal they argue, in effect, that the state failed to introduce evidence of their "intent to commit a felony or theft" within the entered building, an element of the crime of burglary as defined in Code Ann. § 26-1601. We conclude that, in this case, there was sufficient evidentiary support for a finding of the requisite intent. "[T]he presence of valuables inside the premises can support an inference of intent to steal [Cit.], particularly when no other motive is apparent. [Cit.] The evidence supported the verdict." Parrish v. State, 141 Ga. App. 631 (1) (234 SE2d 174) (1977).
2. After the charge, the jury asked the trial court "to clarify the definition of Trespass and Burglary." While appellants do not contend that the recharge on this matter was erroneous in its content, they urge that as phrased it was argumentative and emphasized the state's case against them. We have carefully studied the transcript and find that the recharge was responsive to the jury's question and was not erroneous for any reasons urged on appeal. Warren v. State, 44 Ga. App. 235, 237 (161 SE 161) (1931). See also Brown v. State, 142 Ga. App. 247 (235 SE2d 671) (1977).
Judgments affirmed. Deen, P. J., and Banke, J., concur.